DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Invention II, Species II (claims 12-20) in the reply filed on September 9, 2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected invention is no co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “wherein one or more casings of the plurality of casings is made of a material having a relative magnetic permeability value of 50,000 or greater” which is indefinite.  It is unclear what unit is used for the relative magnetic permeability.
Claim 16 recites, “wherein the top piece and the bottom piece are made of a material comprising stainless steel, and one or more casings of the plurality of casings is made of a material having a relative magnetic permeability value of about 80,000 to about 100,000” which is indefinite.  It is unclear what unit is used for the relative magnetic permeability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. 2008/0277063) in view of Kutsuzawa et al. (U.S. 2009/0218218).
Referring to Figures 2-4, 10-11 and paragraphs [0018]-[0050], Shin discloses chamber for processing a substrate, comprising: a chamber body 200 (par.[0024]); and a rotational magnetic housing system having a rotational magnetic housing 462 coupled to the chamber, the rotational magnetic housing comprising: an upper plate (i.e. top of 462); an outer sidewall (outer sidewall of 462); an inner sidewall defining a round central opening (inner sidewall of 462); a lower plate (bottom of 462); a plurality of retaining brackets disposed in the rotational magnetic housing (i.e. each magnet 422 are fixedly installed at the inner side surface of housing 462-par.[0034]); and wherein the plurality of retaining brackets have the plurality of magnets removably disposed therein, and wherein each magnet of the plurality of magnets is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
Shin is silent on the retaining means being a bracket; however, “fixedly installed” is an alternate and equivalent means for securing the magnets to the magnetic housing.  Hence, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to alternatively use retaining brackets in Shin since it is an alternate and equivalent means to secure the magnet to the magnetic housing.
Shin is silent on a plurality of casings having a plurality of magnets removably disposed therein; and a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet, wherein the plurality of retaining brackets have the plurality of casings removably disposed therein, and wherein each casing of the plurality of casings is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
Referring to Figure 4 and paragraphs [0043]-[0045], Kutsuzawa et al. teach that it is conventionally known in the art that a plurality of casings 38 having a plurality of magnets removably disposed therein is used as support and protection.  Additionally, a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus Shin such that a plurality of casings having a plurality of magnets removably disposed therein; and a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet as taught by Kutsuzawa as a conventional means to provide support and protection to the plurality of magnets.  Additionally, the resulting apparatus of Shin in view of Kutsuzawa et al. would yield wherein the plurality of retaining brackets have the plurality of casings removably disposed therein, and wherein each casing of the plurality of casings is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
With respect to claim 13, the chamber of Shin in view of Kutsuzawa et al. further includes wherein one or more casings of the plurality of casings is made of a material having a relative magnetic permeability value of 50,000 or greater (i.e. stainless steel, Kutsuzawa et al. -par. [0043]).
With respect to claim 17, the chamber of Shin in view of Kutsuzawa et al. further includes wherein:  each retaining bracket (i.e. retaining means) of the plurality of retaining brackets is disposed in the rotational magnetic housing with a distance d between each retaining bracket (i.e. each magnet 422 is spaced-par.[0034]); and the plurality of magnets 422 are configured to travel in a circular path when the rotational magnetic housing is rotated around the round central opening (par.[0040]-[0042]).
With respect to claim 19, the chamber of Shin in view of Kutsuzawa et al. further includes wherein one or more casings 38 of the plurality of casings has an opening, and wherein at least a portion of each opening is configured to face the chamber (Kutsuzawa et al.-Fig. 4).
With respect to claim 20, the chamber of Shin in view of Kutsuzawa et al. further includes wherein a thickness of one or more casings of the plurality of casings is from 100 mils to about 200 mils (Note. The casings of Kutsuzawa et al. have a thickness and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed thickness and a thickness having the claimed relative dimensions would not perform differently than the prior art thickness, the claimed thickness was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claim(s) 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. 2008/0277063) in view of Kutsuzawa et al. (U.S. 2009/0218218) as applied to claims 12-13, 17, and 19-20 above, and further in view of Ding et al. (U.S. 2004/0035692).
The teachings of Shin in view of Kutsuzawa et al. have been discussed above.
Shin in view of Kutsuzawa et al. fail to teach a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge, wherein the plurality of casings is configured to at least partially encapsulate a magnet, each casing positioned between a magnet retention member of the top piece and a magnet retention member of the bottom piece.
Referring to Figure 3 and paragraph [0035], Ding et al. teach a magnetic cap wherein a top piece 76 having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece 78 having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge for capturing the magnet 62.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Shin in view of Kutsuzawa et al. with teach a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge as taught by Ding et al. as a conventionally known means for capturing and securing the magnet.   The resulting apparatus of Shin in view of Kutsuzawa et al. and Ding et al. would yield a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge, wherein the plurality of casings is configured to at least partially encapsulate a magnet, each casing positioned between a magnet retention member of the top piece and a magnet retention member of the bottom piece.
With respect to claim 15, the chamber of Shin in view of Kutsuzawa et al. and Ding et al. further includes wherein the top piece and the bottom piece are made of a material comprising steel, copper, brass, zinc, aluminum, magnesium, iron, manganese, nickel, ceramic, quartz, polystyrene, divinylbenzene, silicon, polytetrafluoroethylene, or combinations thereof (Ding et al.-par.[0035]).
With respect to claim 16, the chamber of Shin in view of Kutsuzawa et al. and Ding et al. further includes wherein the top piece and the bottom piece are made of a material comprising stainless steel, and one or more casings of the plurality of casings is made of a material having a relative magnetic permeability value of about 80,000 to about 100,000 (Note, Ding et al. and Kutsuzawa et al. disclose the materials for the top piece, bottom piece, and plurality of casings; however, is silent on top piece and bottom piece made of stainless steel and plurality made of a material having a relative magnetic permeability value of about 80,000 to about 100,000, yet it is still obvious.  Hence, the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll C. v. Interchemcial Corp. 325 U.S. 327, 65 USPQ 297 (1945)). 
With respect to claim 18, the chamber of Shin in view of Kutsuzawa et al. and Ding et al. further includes wherein one or more casings of the plurality of casings is made of a material comprising nickel, iron, copper, chromium, molybdenum, silicon, or combinations thereof (Kutsuzawa et al. disclose the materials for the plurality of casings; however, plurality of casings is made of a material comprising nickel, iron, copper, chromium, molybdenum, silicon, yet it is still obvious.  Hence, the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll C. v. Interchemcial Corp. 325 U.S. 327, 65 USPQ 297 (1945)). 
Second Art Rejection
Claim(s) 12-13, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottheim et al. (U.S. 2021/0050189) or Gandikota et al. (U.S. 2020/0144029) in view of Kutsuzawa et al. (U.S. 2009/0218218).
Referring to Figures 1A-1B, and paragraphs [0028]-[0030], Gottheim et al. or Gandikota et al. discloses chamber for processing a substrate, comprising: a chamber body 101 (par.[0028]); and a rotational magnetic housing system having a rotational magnetic housing 104 coupled to the chamber, the rotational magnetic housing comprising: an upper plate 105; an outer sidewall 113; an inner sidewall 109 defining a round central opening; a lower plate 107; a plurality of retaining brackets 129 disposed in the rotational magnetic housing (par.[0030]); and wherein the plurality of retaining brackets 129 have the plurality of magnets 143 removably disposed therein, and wherein each magnet of the plurality of magnets is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets (par.[0030]).
Gottheim et al. or Gandikota et al. is silent on a plurality of casings having a plurality of magnets removably disposed therein; and a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet, wherein the plurality of retaining brackets have the plurality of casings removably disposed therein, and wherein each casing of the plurality of casings is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
Referring to Figure 4 and paragraphs [0043]-[0045], Kutsuzawa et al. teach that it is conventionally known in the art that a plurality of casings 38 having a plurality of magnets removably disposed therein is used as support and protection.  Additionally, a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus Gottheim et al. or Gandikota et al. such that a plurality of casings having a plurality of magnets removably disposed therein; and a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet as taught by Kutsuzawa as a conventional means to provide support and protection to the plurality of magnets.  Additionally, the resulting apparatus of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. would yield wherein the plurality of retaining brackets have the plurality of casings removably disposed therein, and wherein each casing of the plurality of casings is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
With respect to claim 13, the chamber of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. further includes wherein one or more casings of the plurality of casings is made of a material having a relative magnetic permeability value of 50,000 or greater (i.e. stainless steel, Kutsuzawa et al. -par. [0043]).
With respect to claim 17, the chamber of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. further includes wherein:  each retaining bracket 129 of the plurality of retaining brackets is disposed in the rotational magnetic housing with a distance d between each retaining bracket; and the plurality of magnets 143 are configured to travel in a circular path when the rotational magnetic housing is rotated around the round central opening (par.[0030]).
With respect to claim 19, the chamber of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. further includes wherein one or more casings 38 of the plurality of casings has an opening, and wherein at least a portion of each opening is configured to face the chamber (Kutsuzawa et al.-Fig. 4).
With respect to claim 20, the chamber of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. further includes wherein a thickness of one or more casings of the plurality of casings is from 100 mils to about 200 mils (Note. The casings of Kutsuzawa et al. have a thickness and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed thickness and a thickness having the claimed relative dimensions would not perform differently than the prior art thickness, the claimed thickness was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claim(s) 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottheim et al. (U.S. 2021/0050189) or Gandikota et al. (U.S. 2020/0144029) in view of Kutsuzawa et al. (U.S. 2009/0218218) as applied to claims 12-13, 17, and 19-20 above, and further in view of Ding et al. (U.S. 2004/0035692).
The teachings of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. have been discussed above.
Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. fail to teach a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge, wherein the plurality of casings is configured to at least partially encapsulate a magnet, each casing positioned between a magnet retention member of the top piece and a magnet retention member of the bottom piece.
Referring to Figure 3 and paragraph [0035], Ding et al. teach a magnetic cap wherein a top piece 76 having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece 78 having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge for capturing the magnet 62.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. with teach a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge as taught by Ding et al. as a conventionally known means for capturing and securing the magnet.   The resulting apparatus of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. and Ding et al. would yield a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge, wherein the plurality of casings is configured to at least partially encapsulate a magnet, each casing positioned between a magnet retention member of the top piece and a magnet retention member of the bottom piece.
With respect to claim 15, the chamber of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. and Ding et al. further includes wherein the top piece and the bottom piece are made of a material comprising steel, copper, brass, zinc, aluminum, magnesium, iron, manganese, nickel, ceramic, quartz, polystyrene, divinylbenzene, silicon, polytetrafluoroethylene, or combinations thereof (Ding et al.-par.[0035]).
With respect to claim 16, the chamber of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. and Ding et al. further includes wherein the top piece and the bottom piece are made of a material comprising stainless steel, and one or more casings of the plurality of casings is made of a material having a relative magnetic permeability value of about 80,000 to about 100,000 (Note, Ding et al. and Kutsuzawa et al. disclose the materials for the top piece, bottom piece, and plurality of casings; however, is silent on top piece and bottom piece made of stainless steel and plurality made of a material having a relative magnetic permeability value of about 80,000 to about 100,000, yet it is still obvious.  Hence, the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll C. v. Interchemcial Corp. 325 U.S. 327, 65 USPQ 297 (1945)). 
With respect to claim 18, the chamber of Gottheim et al. or Gandikota et al. in view of Kutsuzawa et al. and Ding et al. further includes wherein one or more casings of the plurality of casings is made of a material comprising nickel, iron, copper, chromium, molybdenum, silicon, or combinations thereof (Kutsuzawa et al. disclose the materials for the plurality of casings; however, plurality of casings is made of a material comprising nickel, iron, copper, chromium, molybdenum, silicon, yet it is still obvious.  Hence, the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll C. v. Interchemcial Corp. 325 U.S. 327, 65 USPQ 297 (1945)). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/671330 in view of Kutsuzawa et al. (U.S. 2009/0218218).
Referring to claims 1 and 6, copending Application No. 16/671330 discloses chamber for processing a substrate, comprising: a chamber body; and a rotational magnetic housing system having a rotational magnetic housing coupled to the chamber, the rotational magnetic housing comprising: an upper plate; an outer sidewall; an inner sidewall defining a round central opening; a lower plate; a plurality of retaining brackets disposed in the rotational magnetic housing; and wherein the plurality of retaining brackets have the plurality of magnets removably disposed therein, and wherein each magnet of the plurality of magnets is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
copending Application No. 16/671330 is silent on a plurality of casings having a plurality of magnets removably disposed therein; and a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet, wherein the plurality of retaining brackets have the plurality of casings removably disposed therein, and wherein each casing of the plurality of casings is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
Referring to Figure 4 and paragraphs [0043]-[0045], Kutsuzawa et al. teach that it is conventionally known in the art that a plurality of casings 38 having a plurality of magnets removably disposed therein is used as support and protection.  Additionally, a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus copending Application No. 16/671330  such that a plurality of casings having a plurality of magnets removably disposed therein; and a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet as taught by Kutsuzawa as a conventional means to provide support and protection to the plurality of magnets.  Additionally, the resulting apparatus of copending Application No. 16/671330 in view of Kutsuzawa et al. would yield wherein the plurality of retaining brackets have the plurality of casings removably disposed therein, and wherein each casing of the plurality of casings is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
With respect to claim 13, the chamber of copending Application No. 16/671330  in view of Kutsuzawa et al. further includes wherein one or more casings of the plurality of casings is made of a material having a relative magnetic permeability value of 50,000 or greater (i.e. stainless steel, Kutsuzawa et al. -par. [0043]).
With respect to claim 17, the chamber of copending Application No. 16/671330  in view of Kutsuzawa et al. further includes wherein:  each retaining bracket of the plurality of retaining brackets is disposed in the rotational magnetic housing with a distance d between each retaining bracket; and the plurality of magnets are configured to travel in a circular path when the rotational magnetic housing is rotated around the round central opening (claims 1 and 6).
With respect to claim 19, the chamber of copending Application No. 16/671330  in view of Kutsuzawa et al. further includes wherein one or more casings 38 of the plurality of casings has an opening, and wherein at least a portion of each opening is configured to face the chamber (Kutsuzawa et al.-Fig. 4).
With respect to claim 20, the chamber of copending Application No. 16/671330  in view of Kutsuzawa et al. further includes wherein a thickness of one or more casings of the plurality of casings is from 100 mils to about 200 mils (Note. The casings of Kutsuzawa et al. have a thickness and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed thickness and a thickness having the claimed relative dimensions would not perform differently than the prior art thickness, the claimed thickness was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claim(s) 14-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/671330 in view of Kutsuzawa et al. (U.S. 2009/0218218)as applied to claims 12-13, 17, and 19-20 above, and further in view of Ding et al. (U.S. 2004/0035692).
The teachings of copending Application No. 16/671330  in view of Kutsuzawa et al. have been discussed above.
copending Application No. 16/671330  in view of Kutsuzawa et al. fail to teach a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge, wherein the plurality of casings is configured to at least partially encapsulate a magnet, each casing positioned between a magnet retention member of the top piece and a magnet retention member of the bottom piece.
Referring to Figure 3 and paragraph [0035], Ding et al. teach a magnetic cap wherein a top piece 76 having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece 78 having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge for capturing the magnet 62.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. of 16/671330  in view of Kutsuzawa et al. with teach a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge as taught by Ding et al. as a conventionally known means for capturing and securing the magnet.   The resulting apparatus of copending Application No. 16/671330  in view of Kutsuzawa et al. and Ding et al. would yield a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge, wherein the plurality of casings is configured to at least partially encapsulate a magnet, each casing positioned between a magnet retention member of the top piece and a magnet retention member of the bottom piece.
With respect to claim 15, the chamber of copending Application No. 16/671330  in view of Kutsuzawa et al. and Ding et al. further includes wherein the top piece and the bottom piece are made of a material comprising steel, copper, brass, zinc, aluminum, magnesium, iron, manganese, nickel, ceramic, quartz, polystyrene, divinylbenzene, silicon, polytetrafluoroethylene, or combinations thereof (Ding et al.-par.[0035]).
With respect to claim 16, the chamber of copending Application No. 16/671330  in view of Kutsuzawa et al. and Ding et al. further includes wherein the top piece and the bottom piece are made of a material comprising stainless steel, and one or more casings of the plurality of casings is made of a material having a relative magnetic permeability value of about 80,000 to about 100,000 (Note, Ding et al. and Kutsuzawa et al. disclose the materials for the top piece, bottom piece, and plurality of casings; however, is silent on top piece and bottom piece made of stainless steel and plurality made of a material having a relative magnetic permeability value of about 80,000 to about 100,000, yet it is still obvious.  Hence, the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll C. v. Interchemcial Corp. 325 U.S. 327, 65 USPQ 297 (1945)). 
With respect to claim 18, the chamber of copending Application No. 16/671330  in view of Kutsuzawa et al. and Ding et al. further includes wherein one or more casings of the plurality of casings is made of a material comprising nickel, iron, copper, chromium, molybdenum, silicon, or combinations thereof (Kutsuzawa et al. disclose the materials for the plurality of casings; however, plurality of casings is made of a material comprising nickel, iron, copper, chromium, molybdenum, silicon, yet it is still obvious.  Hence, the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll C. v. Interchemcial Corp. 325 U.S. 327, 65 USPQ 297 (1945)). 
This is a provisional nonstatutory double patenting rejection.

Claims 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 14-16 of copending Application No. 16/993759 in view of Kutsuzawa et al. (U.S. 2009/0218218).
Referring to claims 1-6 and 14-16, copending Application No. 16/993759 discloses chamber for processing a substrate, comprising: a chamber body; and a rotational magnetic housing system having a rotational magnetic housing coupled to the chamber, the rotational magnetic housing comprising: an upper plate; an outer sidewall; an inner sidewall defining a round central opening; a lower plate; a plurality of retaining brackets disposed in the rotational magnetic housing; and wherein the plurality of retaining brackets have the plurality of magnets removably disposed therein, and wherein each magnet of the plurality of magnets is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
copending Application No. 16/993759 is silent on a plurality of casings having a plurality of magnets removably disposed therein; and a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet, wherein the plurality of retaining brackets have the plurality of casings removably disposed therein, and wherein each casing of the plurality of casings is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
Referring to Figure 4 and paragraphs [0043]-[0045], Kutsuzawa et al. teach that it is conventionally known in the art that a plurality of casings 38 having a plurality of magnets removably disposed therein is used as support and protection.  Additionally, a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus copending Application No. 16/993759 such that a plurality of casings having a plurality of magnets removably disposed therein; and a magnet holding structure comprising a plurality of casings, wherein each casing of the plurality of casings is configured to at least partially encapsulate a magnet as taught by Kutsuzawa as a conventional means to provide support and protection to the plurality of magnets.  Additionally, the resulting apparatus of copending Application No. 16/993759  in view of Kutsuzawa et al. would yield wherein the plurality of retaining brackets have the plurality of casings removably disposed therein, and wherein each casing of the plurality of casings is retained in a respective retaining bracket with a pitch p between each casing of the plurality of magnets.
With respect to claim 13, the chamber of copending Application No. 16/993759 in view of Kutsuzawa et al. further includes wherein one or more casings of the plurality of casings is made of a material having a relative magnetic permeability value of 50,000 or greater (i.e. stainless steel, Kutsuzawa et al. -par. [0043]).
With respect to claim 17, the chamber of copending Application No. 16/993759 in view of Kutsuzawa et al. further includes wherein:  each retaining bracket of the plurality of retaining brackets is disposed in the rotational magnetic housing with a distance d between each retaining bracket; and the plurality of magnets are configured to travel in a circular path when the rotational magnetic housing is rotated around the round central opening (claims 3 and 16).
With respect to claim 19, the chamber of copending Application No. 16/993759 in view of Kutsuzawa et al. further includes wherein one or more casings 38 of the plurality of casings has an opening, and wherein at least a portion of each opening is configured to face the chamber (Kutsuzawa et al.-Fig. 4).
With respect to claim 20, the chamber of copending Application No. 16/993759 in view of Kutsuzawa et al. further includes wherein a thickness of one or more casings of the plurality of casings is from 100 mils to about 200 mils (Note. The casings of Kutsuzawa et al. have a thickness and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed thickness and a thickness having the claimed relative dimensions would not perform differently than the prior art thickness, the claimed thickness was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claim(s) 14-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 14-16 of copending Application No. 16/993759 in view of Kutsuzawa et al. (U.S. 2009/0218218) as applied to claims 12-13, 17, and 19-20 above, and further in view of Ding et al. (U.S. 2004/0035692).
The teachings of copending Application No. 16/993759 in view of Kutsuzawa et al. have been discussed above.
copending Application No. 16/993759 in view of Kutsuzawa et al. fail to teach a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge, wherein the plurality of casings is configured to at least partially encapsulate a magnet, each casing positioned between a magnet retention member of the top piece and a magnet retention member of the bottom piece.
Referring to Figure 3 and paragraph [0035], Ding et al. teach a magnetic cap wherein a top piece 76 having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece 78 having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge for capturing the magnet 62.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 16/993759  in view of Kutsuzawa et al. with teach a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge as taught by Ding et al. as a conventionally known means for capturing and securing the magnet.   The resulting apparatus of copending Application No. 16/993759 in view of Kutsuzawa et al. and Ding et al. would yield a top piece having a plurality of magnet retention members, the top piece having a first inside edge and a first outside edge; and a bottom piece having a plurality of magnet retention members, the bottom piece having a second inside edge and a second outside edge, wherein the plurality of casings is configured to at least partially encapsulate a magnet, each casing positioned between a magnet retention member of the top piece and a magnet retention member of the bottom piece.
With respect to claim 15, the chamber of copending Application No. 16/993759 in view of Kutsuzawa et al. and Ding et al. further includes wherein the top piece and the bottom piece are made of a material comprising steel, copper, brass, zinc, aluminum, magnesium, iron, manganese, nickel, ceramic, quartz, polystyrene, divinylbenzene, silicon, polytetrafluoroethylene, or combinations thereof (Ding et al.-par.[0035]).
With respect to claim 16, the chamber of copending Application No. 16/993759 in view of Kutsuzawa et al. and Ding et al. further includes wherein the top piece and the bottom piece are made of a material comprising stainless steel, and one or more casings of the plurality of casings is made of a material having a relative magnetic permeability value of about 80,000 to about 100,000 (Note, Ding et al. and Kutsuzawa et al. disclose the materials for the top piece, bottom piece, and plurality of casings; however, is silent on top piece and bottom piece made of stainless steel and plurality made of a material having a relative magnetic permeability value of about 80,000 to about 100,000, yet it is still obvious.  Hence, the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll C. v. Interchemcial Corp. 325 U.S. 327, 65 USPQ 297 (1945)). 
With respect to claim 18, the chamber of copending Application No. 16/993759 in view of Kutsuzawa et al. and Ding et al. further includes wherein one or more casings of the plurality of casings is made of a material comprising nickel, iron, copper, chromium, molybdenum, silicon, or combinations thereof (Kutsuzawa et al. disclose the materials for the plurality of casings; however, plurality of casings is made of a material comprising nickel, iron, copper, chromium, molybdenum, silicon, yet it is still obvious.  Hence, the selection of a known material based on its suitability for its intended use is prima facie obviousness.  Sinclair & Carroll C. v. Interchemcial Corp. 325 U.S. 327, 65 USPQ 297 (1945)). 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al.’754, Wang et al.’735, Johanson et al.’101, and West et al.’771 teach a magnet cap having a top piece and bottom piece.  Vesci et al.’392 teach a magnet casing.  Vesci et al.’224 teach an encapsulated magnet.  Masuda et al.’190, Sekine et al.’744, and Arami et al.’943 teach a rotational magnet system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716